          Case 1:17-cv-06335-AKH Document 100 Filed 05/10/19 Page 1 of 2
                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York


                                                           86 Chambers Street
                                                           New York, New York 10007


                                                           May 10, 2019
By ECF

The Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re: Brennan Center for Justice et al. v. U.S. Dep’t of Justice et al., 17 Civ. 6335 (AKH)

Dear Judge Hellerstein:

       This Office represents the seven defendant agencies and agency components in the
above-referenced Freedom of Information Act matter. I write regarding the Court’s April 30,
2019, Opinion and Order granting Plaintiff’s motion for partial summary judgment. See Dkt.
No. 99 at 13. That Opinion and Order “ordered defendants OMB and DHS to conduct their
searches using the search terms employed by DOJ-OIP,”1 id. at 9, and held that Defendants must
“search the private email accounts of two [named] agency employees” and “ask relevant
employees if they used private email accounts relating to the Commission’s business and, if so,
to produce the documents,” id. at 9, 11.

       Subsequent to the issuance of that decision, Defendants have been working diligently to
determine the appropriate next steps and have consulted with Plaintiffs regarding same. For
example, DHS and OMB are preparing to perform searches compliant with the Court’s directive
and are evaluating the most efficient ways to do so. At the same time, Defendants are still in the
midst of deciding whether it is necessary to seek reconsideration (or other modification) of the
Court’s Opinion and Order. If so, Defendants would have only until May 14, 2019, to move for
such relief. See S.D.N.Y. Local Civil Rule 6.3.

        Thus, in an abundance of caution, Defendants respectfully request a 14-day extension of
that deadline to May 28, 2019. This is Defendants’ first request for an extension of the
reconsideration motion deadline, and fifth request for a deadline extension of any kind;
Defendants’ four previous extension requests were granted. See Dkt. Nos. 21, 61, 63, 72. I have
consulted with Plaintiffs, who do not consent to this request; Plaintiffs conditioned their consent
on Defendants’ agreement to certain proposed deadlines for production, to which Defendants



1
 That is, the Office of Management and Budget, Department of Homeland Security, and the Department of Justice’s
Office of Information Policy, respectively.
         Case 1:17-cv-06335-AKH Document 100 Filed 05/10/19 Page 2 of 2



cannot assent at this time because they are not yet in a position to know what search and
production timings will be feasible.

       I thank the Court for its consideration of this request.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      By:     /s/ Casey K. Lee
                                              CASEY K. LEE
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, NY 10007
                                              Tel.: (212) 637-2714
                                              Fax: (212) 637-2686
                                              casey.lee@usdoj.gov


cc:    Counsel for Plaintiffs (by ECF)




                                                 2
